Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRIT OF PUERTO RICO

Aneury Baez Eliza

Demandante

* CivilNo. OO-evu- 1DIQ(AdcS,
Demandante Solicita Juicio por Jurado

Departamento de la Familia,
Evelyn Velazquez Vega,
Jane Doe y John Doe

 

Demandados *
* ae
Ser oO
DEMANDA (COMPLAINT) Vlose
ee
2
Al Honorable Tribunal: oe
‘ co)

Se presenta el Demandante por Derecho Propio y ante este Honorable

Tribunal expone alega y soliicta:
I.
Jurisdiccion

1. Este Honorable Tribunal tiene jurisdiccién sobre este asunto de conformidad
con 28 U.S.C 1331, 1334 ya que involucra planteamientos Federales sobre el
Titulo | y el Titulo II de la Ley de Estadounidenses con Discapacidades de 1990
(ADA), 42 U.S.C 12101 et seq., y violaciones al titulo 42 USC 1983.

2. Esto también comprende una accion por Reclamaciones Pendientes por Leyes

Locales, tales como: Articulo 1802 y 1803 del Codigo Civil de Puerto Rico; Ley

mm
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 2 of 14

115 del 20 de diciembre de 1991 (estatuto local contra represalias); Ley Num. 80
de 30 de mayo de 1976 (despido injustificado); Ley 44 del 2 de julio de 1985 (Para
Prohibir el Discrimen Contra las Personas con Impedimentos Fisicos, Mentales o
Sensoriales)

3. El 13 de febrero de 2020, la Comisién de Igualdad de Oportunidades en el
Empleo (EEOC) emitid una carta sobre jos reclamos del Demandante contra el
Acusado, en la cual se autoriza a demandar. Asi, el demandante ha agotado todos
los Requisitos Procesales y Administrativos establecidos en las Leyes aplicables
en esta queja.

4. Este Honorable Tribunal es el lugar adecuado para atender esta situacién, ya
que las causas de la accién tuvieron lugar en Puerto Rico. Las Practicas
Discriminatorias alegadas aqui fueron ejecutadas dentro del Distrito de Puerto

Rico y el Departamento demandado esta ubicado en Puerto Rico.
Ut
Partes

5. El Demandante Aneury Baez Eliza es mayor de edad, ciudadano de los Estados
Unidos y reside en Urb. Villas el Recreo AA 4 Calle 7 Yabucoa, PR 00767

6. El Departamento de la Familia esta ubicado en 185 Avenida Roosevelt Delano
Roosevelt, San Juan, 00918.

7. Evelyn Velazquez Vega es subsecretaria del Departamento de [a Familia y
participe de mi destitucién ilegal, negligente y discriminatoria. Ella deprivo al

demandante de sus derechos bajo la ley federal actuando so color de autoridad.

8. Las co-demandadas identificadas en el epigrafe como Jane Doe y John Doe
son personas co-causantes de los actos descritos y dafios ocasionados a tas

demandante pero que al presente se desconocen sus respectivas identidades.
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 3 of 14

ilk
Hechos comunes a todas las Causas de Accion
9. El demandante nacié el 12 de diciembre de 1979. Tiene 40 afos.

10. El Demandante tiene una Discapacidad Visual conocida como Lebers
Hereditary Opthics Neurophatic Syndrome (LHON), que consiste en una profunda
perdida de Visidn y es permanente.

11. La condicién del Demandante limita sustancialmente su capacidad en las
actividades principales de la vida tales como: ver, leer y movilidad general. Su
vision esta significativamente restringida en comparaciédn con las personas
promedio,

12. El 29 de agosto de 2008 el Demandante comienza sus labores en el
Departamento de la Familia, ocupando una posicién de Supervisor en Trabajo
Social |, en el Centro de Servicios Integrados de Caguas.

13. El 29 de agosto de 2008 el Demandante firmo un contrato de trabajo que
establecia 6 meses (180 dias) de periodo probatorio.

14, E! demandante paso el periodo probatorio y comenzé6 a trabajar con un salario
mensual de $2,488.00.

15. Los deberes del Demandante incluian: supervisar a un equipo de Trabajadores
Sociales que manejan casos de mediana y alta complejidad en areas de
proteccion social, violencia de género y asuntos de familia. Redactar y corregir
Informes de investigacién social y pericial, asiste en el manejo de casos de
Tribunal, coordina y autoriza servicios de necesidad para las Familias que reciben
los servicios, atiende asuntos administrativos, acorde a notmas y procedimientos
de la Agencia, leyes laborales entre otros.
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 4 of 14

16. El demandante pudo realizar las tareas esenciales de su trabajo. Al principio

los Superiores estaban muy contentos con su desempefio.

17. Unas semanas después el Demandante presentdé la documentacién requerida

para solicitar los Acomodos Razonables a los cuales tiene derecho para apoyar la
eficiencia en el area de trabajo.

18. Tan pronto los demandados conocieron sobre la Discapacidad Visual del
Demandante, decidieron crear un plan para desarrollar diferentes procesos de
presion con el propésito de afectar el ambiente laboral.

19. La trama para la terminacién del Demandante estaba compuesta por varios
pasos y comportamientos. Parte de este Plan preconcebido se manejaba a través
de la Supervisora Inmediata Wilma Ortiz quien sugeria al Demandante, de manera

hostil, que tal vez este no era el tipo de trabajo para él.

20. Para el 2009, varios métodos y estrategias sobre como la Agencia iba a hacer
que el Demandante fallara se estaban estableciendo. Teniendo como propésito
que este incumpliera en sus tareas.

21, Sin embargo, el Demandante fue capaz, las tareas que se le asignaron y
poseia excelentes destrezas para el logro de su trabajo. En otras palabras, a

pesar de su discapacidad, el Demandante pudo realizar los deberes esenciales de
SU Cargo.

22. Ademas, como parte del plan para terminar con ef Demandante, el demandado
comenzo a presionarlo aumentando la cantidad de empleados a los que
supervisaba, por tanto de manera directa le aumentaba la cantidad de casos,
expedientes, informes, tareas administrativas y niveles de riesgo en el area de
trabajo. Teniendo como conocimiento el demandado que la Tarea principal del
Supervisor estaba ligada a la lectura. Lo cual comprendia y afectaba de manera

directa la discapacidad del Demandante.

23. Ademas de lo anterior, el trabajo del Demandante fue objeto de un intenso

escrutinio. Esto aunque al Demandante se le aumentara su carga de trabajo. Fue
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 5 of 14

bombardeado en multiples tareas con la esperanza de que fallara.

24, Las solicitudes de Acomodo Razonable, al darle seguimiento por parte del

Demandante lo que recibia como respuesta es que estaban extraviadas.

25. Como respuesta de la Agencia el Demandante recibié carta con la intencién de
ser despedido de su posicién. Esto contrario a lo establecido en Ley. Cabe sefialar
que los Trabajadores Sociales del CSI de Caguas desarrollaron un escrito

abogando por los derechos de! Demandante.

26. En multiples ocasiones y con el apoyo de empleados de la Acusada se

compietaron en varias ocasiones solicitudes de Acomodo Razonable.

27. Los demandados tampoco cumplieron con el proceso interactivo requerido por

la Ley para explorar sobre el Acomodo que el Demandante necesita.

28. Para los afios 2014 y 2015, como parte del hostigamiento y persecucidn se le
continuaba asignando mas supervisados al Demandante. Hacia mucho tiempo se
habia demostrado a través de datos estadisticos que el Demandante aunque era

el unico Supervisor con alguna Discapacidad era el de mas carga de trabajo.

29. Aunque los demandados no proveyeron los Acomodos Razonables solicitado
por el Demandante, utilizaban medidas en contra de este por tener mas dificultad y

utilizar mas tiempo en las tareas administrativas ligadas a la lectura.

30. El Demandante, fue ridiculizado en multiples ocasiones por no poder ver la
computadora a simple vista y esta no tener el equipo asistivo necesario para
compietar fa tarea. Ademas era el supervisor con mas carga de trabajo y mayor
cantidad de superv'sados.

31. Como parte de las presiones indebidas y las reprimendas el Demandante fue
el Unico Supervisor al que le cancelaron las vacaciones, debido a la Discapacidad

Visual y por falta de los equipos asistivos para acelerar la entrada de datos a la
computadora.

32. Durante los siguientes meses, el Demandante fue bombardeado con
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 6 of 14

constantes controles electrénicos, comunicaciones que lo presionaban para

entregar documentos quejas injustificadas contra él y una supervision excesiva.

33. Los procesos de comunicacién no cumplian con las recomendaciones de los
expertos para una persona con Discapacidad Visual. En todo momento enviaban
instrucciones por correo electrénico con una letra regular, lo cual el Demandante
no puede leer.

34. Los demandaaos consistentemente humillaban y engafiaban al demandante
preguntandole: Tienes aigtin problema para leer este documento ? Ademas, en
las reuniones de Supervisores y Directores, y empleados solicitaban, entre otros,
que leyera, lo que era motivo de risa y burla por parte de los compafieros. Este
era un patron de conducta intencional y discirminatorio.

35. El Demandante era constantemente acosado por sus supervisores debido a su
conocimiento en cuanto a la Discapacidad Visual. Se le presionaba al
Demandante para que usara una computadora sin los programas adaptados y a
hacer el trabajo sin ningun equipo asistivo, secretaria y la colaboracién de ningtn

companero. Esta conducta era ya un patron continuo y repetitivo en el trabajo.

36. En o alrededor del 2016 el Demandante se vio obligado a solicitar una
investigacion en la Oficina del Procurador de Personas con Impedimentos (OPPI).
La investigadora (Moraima Guerrero) visit6 el area de trabajo, convocado a
reunion para ilegar a acuerdos. A pesar de que la OPPI cité a los supervisores y

directores de la parte demandada éstos se negaron a comparecer a la reunion.

37. Posteriormente, el Demandante insté una reclamaciédn en Rehabilitacion
Vocacional. El Demandante fue sometido a multiples evaluaciones por la Clinica
de Baja Visién, este proceso desarrolio un informe con recomendaciones
especificas para la Discapacidad del Demandante.

38. La investigadora de la OPPI visito el drea de trabajo con el especialista en
Asistencia Tecnoldgica el Sr. Jeffrey Colon, quien certifico las limitaciones en el

area de trabajo para una persona con Discapacidad Visual y emitid sus
 

Case 3:20-cv-01219-ADC Document3 Filed 05/08/20 Page 7 of 14

recomendaciones.

39. Se hace necesario resaltar que ante estos esfuerzos y recomendaciones
desarrolladas por los expertos en el campo, la demandada tomo la decision de no

participar en el proceso de comunicacién con la OPPI.

40. Ante la resistencia de la demandada en los procesos de Acomodo Razonable
identificados como necesidad para el Demandante, la Oficina del Procurador de

Personas con Impedimentos inicid un proceso de Vista Administrativa en la OPPI.

41. Como reaccién a la intervencién de la OPPI dirigida por la solicitud de
Acomodo Razonable, hubo un caos en las oficinas de la demandada. Los
Supervisores y directores estaban . furiosos. La situaci6n se convirtid

extremadamente antagonista, muy hostil y agitado entre los supervisores y
directores.

42. En el afio 2016, la Directora Asociada le grité al Demandante en una reunién
de Supervisores y Directores por el Demandante haberse sonreido de forma
amigable. Hasta le preparé un escrito negativo al expediente del Demandante por
haberse sonreido, acto desarrollado como represalia ante los procesos solicitados
por el Demandante.

43. Es necesario resaltar que los supervisores y directores de la demandada
tomaron como costumbre humillar y gritarle al Demandante, esto inclusive en
presencia de otros compafieros. De hecho, se impartieron instrucciones a los
empleados de la demandada para que no le bridaran apoyo no colaboracion al

demandante en sus tareas.

44, El 21 de junio de 2019, la demandada destituyd ilegalmente al Demandante de
su Empleo de carrera mediando Discrimen al amparo de la Ley ADA, Represalias

y Violaciones a Derechos Civiles y Constitucionales.

45. La demandada de forma intencional y maliciosa, llevé6 un proceso
Administrativo en contra del Demandante con la intencién de destituirlo, mediante

el cual le privé de su derecho al debido proceso de ley en ambas modalidades,
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 8 of 14

Procesal y Sustantivo.

46. La parte demandada privé al demandante de su empleo con la demandada
mediando violaciones a las leyes estatales y federales que prohiben el discrimen
en el empleo y en violacién a sus derechos protegidos bajo las teyes federales y
estatales aplicables mediando un procedimiento irregular, entorpecido y totalmente

parcializado en su contra con el propésito de causarle dafios.

47. La demandada se ha negado a entregarle al demandante la Resolucién con la
orden de destitucion de 7 de junio de 2019 al Demandante y violar de forma crasa
su Debido Proceso de Ley. E! informe fue rendido por el Oficial Examinador Ledo.

Carlos Limardo, quien actué de forma parcializada y arbitraria en contra del
demandante.

48. La demandada notificd la Decisién de Destituir al Demandante sin notificar de
su Derecho a Apelar.

49. La parte demandada llevé a cabo un proceso administrativo de destitucion
mediando intencion maliciosa, discrimen, represalias, persecusion selectiva, y
estan huerfanos de base legal, y al no garantizar al Demandante los Derechos de
Igual Proteccion de las Leyes, Trato Igual, debido Proceso de Ley Modalidad
Procesal, Sustantiva, y la Proteccién a su Dignidad. Ademas violaron el Derecho a
ja Confidencialidad en todo el] Proceso.

50. La demandada celebro vistas informales en violacion al Debido Proceso de
Ley del Demandanie, toda vez que nunca se demostré Evidencia de las Alegadas

Violaciones y no se le permitid conocer la Prueba en su contra, ni Confrontar fa
misma.

51. La demandada cred informes falsos alterando el protocolo e imputando
violaciones a sabiendas que el demandante no cometid. Todo mediando
falsedades, y violaciones crasas a sus propios Reglamentos y Politicas de la
Agencia demandada. Mas aun, se utilizé6 un informe confidecial d eun caso de

familia para adoptarlo y usarlo como excusa y pretexto para jusitficar la destitucion
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 9 of 14

ilegal.
IV
Primera causa de accion:
La Ley de Estadounidenses con Discapacidades (“ADA”) y la Ley Num. 44

52. Las acusaciones contenidas en los parrafos 1a 51 quedan incorporadas por

referencia.

53. El demandante es un individuo calificado con una discapacidad en el sentido

de Ley de Estadounidenses con Discapacidades de 1990 (“ADA”)

54.El demandante estaba calificado, con o sin ajustes razonables, para realizar

Las funciones esenciales de su trabajo.

55. La discapacidad del demandante limita sustancialmente su capacidad de ver,

leer y general movilidad.

56. Los acusados organizaron un plan para obligar al demandante a renunciar y/o
a provocar su terminacién anticipada debido a su discapacidad visual en Violacién
de la ADA.

96. Los actos discriminatorios y en represalias en contra del demandante fueron

ejecutadas de forma sistematica y continua.

57. El demandante fue constantemente acosado y oprimide debido a su
discapacidad.

98. El patron de acoso fue progresivo con fa intencién de obligar al demandante
creer que no pudo hacer el trabajo debido a su discapacidad.

99. El demandante fue monitoreado constantemente por su supervisor y
perseguido por base de su discapacidad.

60. El demandante fue sometido a un ambiente de trabajo hostil y abusivo debido

a su invalidez.
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 10 of 14

61. El demandante fue destituido ilegalmente por su discapacidad, acomodos
razonables solicitados, y en represalias por los casos radicados ante las agencias

administrativas descritas arriba.

62. El demandante solicito adaptaciones razonables pero los acusados

intencionalmente y de manera discriminatoria se negd a acomodarlo.

63. La demandada se neg6 a participar en el proceso interactivo requerido por la

Ley para explorar sobre el alojamiento que el demandante necesita.

64.El demandante fue objeto incesante de represalias, abuso, maltratato,
humillaciones, hostigamiento, amonestaciones, burlas, terminacién sobre la base
de su conocimiento invalidez, por su discapacidad y haber ejercido las actividades

protegidas por la ley.

65. Ademas, el acusado consideraba al demandante como una persona con una
discapacidad que limita sustancialmente la actividad vital principal del trabajo. En
otras palabras, el demandante tiene un fisico impedimento que no limita
sustancialmente una actividad importante de la vida laboral pero fue tratado por el

demandado como constitutivo de dicha limitacién.

66. Los acusados percibieron la discapacidad visual del demandante como si no
pudiera cumplir con sus deberes y responsabilidades cuando, de hecho, fue

perfectamente capaz de cumplir con los deberes esenciales de su empleo.

67.Come resultado de las acciones ilegales y discriminatorias de los acusados, el
demandante ha sufrido lesiones irreparables, incluidas, entre otras, perdida de
salario, beneficios y otras perdidas econdmicas, dolor y sufrimiento emocional,
angustia mental, humillaci6n, verguenza y otras lesiones intangibles por las cuales
debe ser compensado. Los dafios del demandante se calculan en un monto no
menor a un millon de dolares. (1,000.000.00).

Vv

Segunda causa de accion: represalias de ADA y Ley local 115

10
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 11 of 14

68. Los hechos contenidos en los parrafos 1 a 67 se incorporan aqui por
referencia.

69. Los acusados tomaron represalias contra el demandante porque el solicito
acomodo razonable y radico varias reclamaciones administrativas descritas en los

parrafos anteriores.

70. El Demandante tiene conocimiento de multiples empleados que forman parte
de la Agencia que han tenido situaciones criminales, han tenido grillete
electronico, han tenido situaciones de violencia domestica, han tenido casos por
abuso de maenores e inclusive le han removido los menores y continuan

trabajando para los Demandados.

71. Los Demandados planificaron y tuvieron como proposito el destituir al
Demandante ya que este habia presentado quejas por violaciones a la Ley ADA
en la OPPI, EEOC e inclusive ya habian intervenciones (hasta el 2019) por parte

de las Agencias.

72, Estas acciones del demandante se consideran actividades actividad protegida
bajo la ADA. La Ley 44 y la Ley 115.

73. Como resultado de las acciones ilegales y discriminatorias de los acusados,
el demandante ha sufrido lesiones irreparables, incluidas, entre otras, perdida de
salario, beneficios y otras perdidas econdémicas, dolor y sufrimiento emocional,
angustia mental, humillacién, verguenza y otras lesiones intangibles por las cuales
debe ser compensado. Los dafios del demandante se calculan en un monto no
menor a un mill6n de délares. (1,000.000.00).

Vil
Cuarta Cuarta de Accion — Ley Federal de Derechos Civiles

42 USC 1983

11
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 12 of 14

74, Los hechos contenidas en jos parrafos 1 a 67 se incorporan aqui por

referencia.

75. La co-demandada Evelyn Velazquez Vega actuando so color de autoridad
violo derechos establecidos en la Constitucion y en las jeyes federales que

protegen al demandante.

76. La actuacion de destitucion ilegal y discriminatoria de parte de fa
codemandada privo al demandante de los derechos garantizados por fa ley y

Constitucion incluyendo violaciones crasas al debido proceso de ley.

77, El demandante se reserva el derecho de enmendar la demanda para traer a
personas responsables de estso actos una vez de rescubra la verdadera identidad

de los mismos.

78. Como resultado de las acciones ilegales y discriminatorias de los acusados, el
demandante ha sufrido lesiones irreparables, incluidas, entre otras, perdida de
salario, beneficios y otras perdidas econdmicas, dolor y sufrimiento emocional,
angustia mental, humillacion, vergdenza y otras lesiones intangibles por las cuales
debe ser compensado, Los dafios del demandante se calculan en un monto no

menor a un millén de ddlares. (1,000.000.00).
79. El demandante solicita ademas dafios punitivos.
Vill.
Quinta Causa de Accion: Articulo 1802, 1803 - Destitucion Illegal

80. Los hechos contenidas en fos parrafos 1 a 51 se incorporan aqui por
referencia.

81. La destitucion del demandante es ilegal.

82. Como resultado a la destitucion ilegal, ef demandante ha sufrido intensos

dafos y angustias mentales los cuales se estiman en una suma no menor de
$1,000,000.00.

IX.

12
 

Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 13 of 14

Sexta Causa de Accidén: difamacién

83. Los hechos contenidas en los parrafos 1 a 51 se incorporan aqui por

referencia.

84. Los acusados anunciaron falsamente que el demandante era una persona
poco ética, que él es un manipulador, que no tiene valores, que tiene amantes en
el trabajo, que es inmoral, que es alcohdlico, que habla con personas de
residenciales publicos, que esta poniendo es descredito el nombre de la agencia

Departamento de la Familia .

85. Estas declaraciones difamatorias fueron publicitadas constantemente por los

acusados de manera verbal y en informes escritos.

86. Que estas declaraciones falsas eran difamatorias, abusivas, emitidas de mala

fe y no promovid ninguna razén comercial legitima.

87. Las acciones intencionales y negligentes de los acusados violan los articulos
1802 y 1803 del cédigo Civil de Puerto Rico.

88. Daho emocionales del demandante, incluido el dolor y el sufrimiento infligidos

él y su reputaciGn por dafios se estiman en una cantidad no menor a $500.000.00.
POR LO TANTO, el demandante reza de esta Honorable Corte para:

1) Ordene a los demandados que paguen por los dafios econdémicos, como el
pago atrasado, pago anticipado y pérdida de beneficios causados a los
demandantes por sus acciones ilegales en una cantidad no menor de
$50,000.00.

2) Otergue al demandante dafios y prejuicios por un monto no menor de
$2, 000,000.00 por la angustia emocional, la angustia mental y el dolor y el
sufrimiento causados como resultados de acciones ilegales y
discriminatorias de los acusados.

3) Otorgar dafios punitivos al demandante de acuerdo con la Ley y duplicar los
dafios de conformidad con la Ley.

13
Case 3:20-cv-01219-ADC Document 3 Filed 05/08/20 Page 14 of 14

4) Otorgue al demandante el pago de indemnizacién por su destitucion ilegal
por uan suma no menor de $1 ,000.000.00

9) Ordene la reposicion en el empleo.

6) Otorgue el intereses, costas, gastos y honorarios de abogado.

7) Que otorgue cualquier otro remedio que el demandante tenga derecho.

8) El demandante solicita juicio por jurado.
RESPETAMENTE SOLICITADO.

FIRMADO HOY 8 DE MAYO DE 2020 POR DERECHO PROPIO:

    

Urb. Villas el Recreo
Calle 7 Yabucoa, PR 00767
Telefono 787-248-5397

14
